--------------------------------------------------------------------------------

Exhibit 10.4

ENGLISH TRANSLATION
OF
VOTING RIGHTS PROXY AGREEMENT

This agreement (this “Agreement”) is entered into on October 22, 2010 by and
among:

(1)

Harbin Baixin Biotech Development Co., Ltd. (hereinafter referred to as “Harbin
Baixin”) a wholly foreign owned enterprise with limited liability which is
incorporated under the laws of the PRC, with its contact address at 7/F Jinhua
Mansion, 41 Hanguang Street, Nangang District, Harbin 150080, China;

    (2)

Han, Lianyun, female, a Chinese national with ID card number as
230103195609050068, with her contact address at Room 205, the 2nd Unit, No.75,
Wenjing St., Nangang District, Harbin;

    (3)

Han, Lianju, male, a Chinese national with ID card number as 230103195009061618,
with his contact address at Deputy 509, Railway St., Nangang District, Harbin;

    (4)

Han, Lianxue, male, a Chinese national with ID card number as
230103195308233215, with his contact address at No.18, Ashehe St., Nangang
District, Harbin;

    (5)

Zhang, Weihan, male, a Chinese national with ID card number as
230103198105020037, with his contact address at Room 205, the 2nd Unit, No.75,
Wenjing St., Nangang District, Harbin;

    (6)

Luan, Yuehong, female, a Chinese national with ID card number as
230103198105270626, with her contact address at Room 1610, the 1st Floor, No.59,
West Dawang Road, Chaoyang District, Beijing;

    (7)

Zhang, Chunming, male, a Chinese national with ID card number as
230502196901241312, with his contact address at No.13, Tiedong Alley, Zhanbei
Road, Jianshan District, Shuangya Mountain City, Heilongjiang;

    (8)

Li, Xinjun, male, a Chinese national with ID card number as 230106581023321,
with his contact address at No.4, Xiangbin Road, Xiangfang District, Harbin;

    (9)

Jiang, Nana, an Chinese national with ID card number as 230902197705081223, with
his contact address at No.70, Dacheng St., Nangang District, Harbin;

    (10)

Lang, Fengxi, male, a Chinese national with ID card number as
230107196403211030, with his contact address at Room 403, the 5th Unit, Dianji
2nd Building, No.10-5, Leyuan St., Dongli District, Harbin (collectively the
“Shareholders” and individually a “Shareholder”); and

1

--------------------------------------------------------------------------------


(11)

Heilongjiang Shuaiyi New Energy Development Co., Ltd. (hereinafter referred to
as “Heilongjiang Shuaiyi”), a limited liability company incorporated under the
laws of the PRC, with its contact address at No. 41, Hanguang St., Nangang
District, Harbin.

Harbin Baixin, the Shareholders and Heilongjiang Shuaiyi are individually
referred to as a “Party” and collectively referred to as the “Parties”.

Whereas:

A.

Han Lianyun, Han Lianju, Han Lianxue, Zhang Weihan, Luan Xuehong, Zhang
Chunming, Li Xinjun, Jiang Nana, Lang Fengxi are the shareholders of
Heilongjiang Shuaiyi. Han Lianyun holds 68.3% equity interests; Han Lianju holds
5% equity interests; Han Lianxue holds 5% equity interests; Zhang Weihan holds
5% equity interests; Luan Yuehong holds 4.66% equity interests; Zhang Chunming
holds 4% equity interests; Li Xinjun holds 3.17% equity interests; Jiang Nana
holds 3.17% equity interests and Lang Fengxi holds 1.7% equity interests, of
Heilongjiang Shuaiyi.


B

According to the terms of this Agreement, each Shareholder agrees to
unconditionally entrust the person designated by Harbin Baixin to exercise its
voting rights and other rights as a shareholder of Heilongjiang Shuaiyi, Harbin
Baixin agrees to accept such entrustment.

Therefore, the Parties have reached the following agreement

1. Entrustment of Shareholders’ Rights  

 

1.1

Each Shareholder hereby irrevocably entrusts Harbin Baixin and any entities or
individuals designated by Harbin Baixin (collectively “Designated Persons” and
each a “Designated Person”) to exercise its voting rights and other rights as a
shareholder of Heilongjiang Shuaiyi, including but not limited to:


(1)

Attending the shareholders’ meetings of Heilongjiang Shuaiyi as a representative
of the Shareholders;

   

 

(2)

Voting, as a representative of the Shareholders, on any matters to be discussed
or decided by the shareholders’ meetings (including but not limited to
supplement, amendment or modification of the Articles of Association of
Heilongjiang Shuaiyi, election, appointment, removal or replacement of the
directors, supervisors and senior management of Heilongjiang Shuaiyi);

2

--------------------------------------------------------------------------------


(3)

Deciding the transfer or otherwise disposal of the equity interests enjoyed by
the Shareholders in Heilongjiang Shuaiyi;

   

 

(4)

Other voting rights and rights as a shareholder of Heilongjiang Shuaiyi as
specified in the Articles of Association of Heilongjiang Shuaiyi or applicable
laws.


1.2

Harbin Baixin and the Designated Persons shall comply with the Articles of
Association of Heilongjiang Shuaiyi and the relevant laws while exercising the
shareholder’s rights on behalf of the Shareholders.

 

 

1.3

The Shareholders agree that they will not interfere with the exercise of the
rights as provided for under Article 1.1 by Harbin Baixin or any Designated
Person, and shall make their best efforts to assist Harbin Baixin or the
Designated Persons to exercise such rights. The Shareholders further agree to
execute timely all reasonable and necessary agreements, resolutions and other
documents, and to take all necessary and appropriate actions so as to perform
the requirements of this Agreement and to assist Harbin Baixin and the
Designated Persons to exercise the shareholder’s rights.

 

 

1.4

The Shareholders hereby acknowledge that Harbin Baixin and Designated Person may
exercise, at its own discretion, each right set forth under Article 1.1 and is
not required to seek advice from the Shareholders.

 

 

1.5

The Shareholders shall separately execute a Power of Attorney substantially in
the form attached hereto as Annex A to entrust the Designated Persons to
exercise the rights set forth under Article 1.1. At any time during the term of
this Agreement, once Harbin Baixin informs in writing the Shareholders to
terminate the authorization given to any specific Designated Person, the
Shareholders shall immediately terminate the authorization to such Designated
Person and authorize the person designated by Harbin Baixin to exercise the
rights set forth under Article 1.1.

 

 

1.6

If at any time during the term of this Agreement, the entrustment or exercise of
the rights under Article 1.1 becomes unenforceable for any reason other than the
breach of the Shareholders or Heilongjiang Shuaiyi, the Parties shall
immediately seek the most similar alternative to the provisions in issue of this
Agreement and, if necessary, enter into a supplementary agreement to amend or
adjust the provisions hereof, in order to ensure the achievement of the purpose
of this Agreement.

 

 

 2.

Term of Entrustment

 

 

2.1

This Agreement shall take effect as of the execution date hereof and will remain
in force until terminated by the Parties in writing or, if earlier, until all of
the equity interests held by the Shareholders in Heilongjiang Shuaiyi have been
lawfully and effectively transferred to Harbin Baixin and/or its designated
person(s).

3

--------------------------------------------------------------------------------


2.2

If any Shareholder transfers all of its equity interests of Heilongjiang Shuaiyi
after obtaining Harbin Baixin’s consent, then such Shareholder shall cease to be
a party to this Agreement, provide that the obligations and undertakings of the
other Shareholders under this Agreement shall not be affected. If any
Shareholder transfers its equity interests to any entity or individual other
than Harbin Baixin or its designee after obtaining Harbin Baixin’s consent, such
Shareholder shall, at the time of such transfer, cause the transferee to execute
an agreement substantially the same as this Agreement to ensure that the rights
of Harbin Baixin and the Designated Persons under this Agreement and the Power
of Attorney will not be affected.

 

 

3.

Representations and Warranties

 

 

3.1

Each Party of this Agreement hereby represents and warrants to the other Parties
that:


 

(1)

It is a legal person (where the party is a legal person) with independent
status, duly registered and legally existing, and with full formalities;


  (2)

It has the power and authority to execute this Agreement and to perform the
obligations under this Agreement;

        (3)

It has duly authorized a representative to execute this Agreement, which, upon
its effective date, shall be binding on it;

        (4)

The execution, delivery and performance of this Agreement by such party will not
(i) conflict with, result in a breach or violation of or constitute (or with
notice or lapse of time or both constitute) a default under, (A) the business
license, articles of association, permits, government approval for its
incorporation, agreements concerning its incorporation or any other charter
documents of such Party, or (B) any PRC Laws or other laws and regulations to or
by which such party is subject or bound, or (C) any contracts or other documents
to which such Party is a party or to or by which it (or any of its properties or
assets) is subject or bound; (ii) result in the creation of, or give any person
the right to create, any lien or encumbrance upon the assets of such party;
(iii) terminate or modify, or give any third party the right to terminate or
modify, the provisions or terms of any contracts or other documents to which
such party is a party or to or by which it (or any of its properties or assets)
is subject or bound; or (iv) result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any permits applicable to such party;

        (5)

There is no lawsuit, arbitration or other judicial or administrative proceedings
that are pending and affect such party’s ability to perform the obligations
under this Agreement, and, to its knowledge, none of such proceedings is
threatened; and

4

--------------------------------------------------------------------------------


  (6)

Such Party has disclosed to the other Parties all documents issued by any
governmental authority that may have a material adverse effect on its ability to
fully perform the obligations under this Agreement, and the documents provided
by such Party to the other Parties do not contain any inaccurate statement of a
material fact or omit to state a material fact.


3.2

If any representation and warranty made by any Party is untrue or inaccurate, it
shall constitute a fundamental breach of such Party.

 

 

4.

Liabilities for Breach of Contract

 

 

4.1

Except as otherwise provided herein, if one Party (the “Party in Breach”) fails
to perform a certain obligation hereunder or otherwise breaches this Agreement,
the other Parties (the “Harmed Party”) may:


  (1)

Serve a written notice to the Party in Breach stating the nature and scope of
the breach and demanding the Party in Breach to cure such breach at its own
expense within a reasonable period of time as specified therein (the “Cure
Period”); and

        (2)

If the Party in Breach fails to cure the breach during the Cure Period, the
Harmed Party is entitled to demand that the Party in Breach assume all
liabilities resulting therefrom, and compensate the Harmed Party for all
economic losses actually incurred by the Harmed Party in connection therewith,
including, without limitation, all attorneys’ fees and litigation and
arbitration expenses relating thereto. The Harmed Party shall also be entitled
to request that the court or arbitration panel order specific performance and/or
compulsory enforcement of this Agreement. The remedies provided hereunder to the
Harmed Party shall not affect the right of the Harmed Party to seek any other
remedy provided by laws.


5.

Exemption and Compensation

 

 

5.1

The Parties acknowledge that Harbin Baixin shall not be required to assume any
liabilities of any nature or make any economic or other compensation to the
other Parties as a result of the exercise of each right under Article 1.1 by
Harbin Baixin and the Designated Person.

 

 

5.2

The Shareholders and Heilongjiang Shuaiyi agree to compensate Harbin Baixin and
the Designated Person for and hold it harmless against all losses incurred due
to the exercise of the rights under Article 1.1 of this Agreement, including but
not limited to any loss resulting from any litigation, charge, claim raised by
any third party against it, or administrative investigation and sanction of any
governmental authority, except for the losses incurred by Harbin Baixin or the
Designated Person due to their willful misconduct or gross negligence.

5

--------------------------------------------------------------------------------


 6.

Governing Law and Dispute Resolution

 

 

 6.1

This Agreement shall be governed by the PRC laws.

 

 

6.2

All the disputes arising out of the execution and performance of this Agreement
shall be resolved through friendly negotiations. In the event that any dispute
is not resolved by friendly consultations within thirty (30) days after the date
such dispute arises, such dispute may be submitted by any Party to the China
International Economic and Trade Arbitration Commission for arbitration in
accordance with its then effective arbitration rules. The arbitration shall be
conducted in Beijing. The arbitration award shall be final and binding on all
the Parties.

 

 

6.3

Except for the matters in dispute, the Parties shall continue to perform the
provisions hereof pending the resolution of the dispute.

 

 

7.

Miscellaneous

 

 

7.1

During the term of this Agreement, no Party shall transfer part or all of its
rights or obligations hereunder to any third party without the prior written
consent of the other Parties, provided that Harbin Baixin may transfer all or
any of its rights and obligations hereunder.

 

 

7.2

In the event that any provision hereof becomes invalid, illegal or unenforceable
in accordance with PRC laws, all there other provisions of this Agreement shall
remain in full force and effect. In such event, the Parties shall negotiate in
good faith to amend this Agreement and achieve, in a mutually acceptable method
and to the extent possible, the original purpose of the Parties.

 

 

7.3

among the Parties with respect to the subject matter hereof and supersedes all
prior consultations, negotiations and agreements among the Parties with respect
to such subject matter.

 

 

7.4

certain right hereunder shall not constitute a waiver thereof, and a Party’s
exercise or partial exercise of a certain right shall not preclude such Party
from exercising such right in the future.

 

 

7.5

their lawful successors and assignees.

6

--------------------------------------------------------------------------------


7.6

reference only and shall not affect the meaning or interpretation of the
contents of this Agreement.

 

 

7.7

Unless otherwise provided, references to “Articles”, “Paragraphs” and “Annexes”
are references to “Articles”, “Paragraphs” and “Annexes” hereof.

 

 

7.8

limited to the written letter or notice under this Agreement) served by a Party
to the other Party shall be sent via mail or facsimile in a timely manner. A
notice or written letter, if sent via mail, shall be deemed received as of the
3rd Working Day after the date of delivery, and, if sent via facsimile, shall be
deemed to be received as of the first Working Day after the date of delivery.

 

 

7.9

in relation to this Agreement and relevant affairs.

 

 

7.10

This Agreement is written in the Chinese language in 11 original copies, one for
each Party. The Parties may execute duplicate copies of this Agreement.

(The remainder of this page is intentionally left blank.)

7

--------------------------------------------------------------------------------

This page is the signature page of the “Voting Rights Proxy Agreement”.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

Harbin Baixin Biotech Development   Heilongjiang Shuaiyi New Energy Co., Ltd.  
Development Co., Ltd.       By: /s/ Zhang Weihan   By: /s/ Han Lianyun Name:
Zhang Weihan   Name: Han Lianyun Title: Authorized Representative   Title:
Authorized Representative             Han Lianyun   Han Lianju       By: /s/ Han
Lianyun   By: /s/ Han Lianju Name: Han Lianyun   Name: Han Lianju Title:
Shareholder   Title: Shareholder             Han Lianxue   Zhang Weihan      
By: /s/ Han Lianxue   By: /s/ Zhang Weihan Name: Han Lianxue   Name: Zhang
Weihan Title: Shareholder   Title: Shareholder             Luan Yuehong   Zhang
Chunming       By: /s/ Luan Yuehong   By: /s/ Zhang Chunming Name: Luan Xuehong
  Name: Zhang Chunming Title: Shareholder   Title: Shareholder             Li
Xinjun   Jiang Nana       By: /s/ Li Xinjun   By: /s/ Jiang Nana Name: Li Xinjun
  Name: Jiang Nana Title: Shareholder   Title: Shareholder             Lang
Fengxi           By: /s/ Lang Fengxi     Name: Lang Fengxi     Title:
Shareholder    

8

--------------------------------------------------------------------------------

ANNEX A
POWER OF ATTORNEY

I hereby issues this Power of Attorney in accordance with the Voting Rights
Proxy Agreement entered into by and among Harbin Baixin Biotech Development Co.,
Ltd. ( “Harbin Baixin”), Heilongjiang Shuaiyi New Energy Development Co., Ltd
(“Heilongjiang Shuaiyi”) and the other Shareholders of the Heilongjiang Shuaiyi
as of [º] (the “Proxy Agreement”).

As a shareholder of [º]% equity interests of Heilongjiang Shuaiyi, I hereby
authorizes [º] (the “Representative”) to act as my representative and exercise,
according to the Articles of Associations of Heilongjiang Shuaiyi and the
relevant laws, all voting rights and other rights as a shareholder of
Heilongjiang Shuaiyi, including without limitation:

  (1) Attending the shareholders’ meetings of Heilongjiang Shuaiyi as my
representative;       (2) Voting, as my representative, on any matters to be
discussed or decided by the shareholders’ meetings (including but not limited to
supplement, amendment or modification of the Articles of Association of
Heilongjiang Shuaiyi, election, appointment, removal or replacement of the
directors, supervisors and senior management of Heilongjiang Shuaiyi);       (3)
Deciding the transfer or otherwise disposal of the equity interests enjoyed by
the undersigned in Heilongjiang Shuaiyi;       (4) Other voting rights and
rights as a shareholder of Heilongjiang Shuaiyi as specified in the Articles of
Association of Heilongjiang Shuaiyi or applicable laws.

I hereby agrees and acknowledges that the Representative has full power and
authority to exercise, at its own discretion, the rights entrusted under this
Power of Attorney, and I further undertakes to assume the obligations or
liabilities arising from the exercise by the Representative of the rights
entrusted under this Power of Attorney.

This Power of Attorney shall take effect as of the date of the execution and
shall remain in effect during the term of the Proxy Agreement.

Signature:

By:
Name:
Date:

ANNEX A

--------------------------------------------------------------------------------